

96 S332 IS: Taiwan Invasion Prevention Act
U.S. Senate
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 332IN THE SENATE OF THE UNITED STATESFebruary 22, 2021Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo authorize the President to use military force for the purpose of securing and defending Taiwan against armed attack, and for other purposes.1.Short titleThis Act may be cited as the Taiwan Invasion Prevention Act.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.TITLE I—Authorization for use of United States Armed ForcesSec. 101. Findings; sense of Congress.Sec. 102. Authorization for use of United States Armed Forces.TITLE II—Other mattersSec. 201. Regional security dialogue to improve security relationships in the Western Pacific area.Sec. 202. United States-Taiwan bilateral trade agreement.Sec. 203. United States-Taiwan combined military exercises and related actions.Sec. 204. Sense of Congress regarding United States support for defending Taiwan.Sec. 205. High-level visits.Sec. 206. Sense of Congress regarding address to joint session of Congress by President of Taiwan.IAuthorization for use of United States Armed Forces101.Findings; sense of Congress(a)FindingsCongress finds the following:(1)Taiwan is a free and prosperous democracy of nearly 24,000,000 people and is an important contributor to peace and stability around the world. (2)Section 2(b) of the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301(b)) states that it is the policy of the United States—(A)to preserve and promote extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people on Taiwan, as well as the people on the China mainland and all other peoples of the Western Pacific area;(B)to declare that peace and stability in the area are in the political, security, and economic interests of the United States, and are matters of international concern;(C)to make clear that the United States decision to establish diplomatic relations with the People’s Republic of China rests upon the expectation that the future of Taiwan will be determined by peaceful means;(D)to consider any effort to determine the future of Taiwan by other than peaceful means, including by boycotts or embargoes, a threat to the peace and security of the Western Pacific area and of grave concern to the United States; (E)to provide Taiwan with arms of a defensive character; and(F)to maintain the capacity of the United States to resist any resort to force or other forms of coercion that would jeopardize the security, or the social or economic system, of the people on Taiwan.(3)Since the election of President Tsai Ing-wen as President of Taiwan in 2016, the Government of the People’s Republic of China has intensified its efforts to pressure Taiwan through diplomatic isolation and military provocations. (4)The rapid modernization of the People’s Liberation Army and recent military maneuvers in and around the Taiwan Strait illustrate a clear threat to Taiwan’s security.(b)Sense of CongressIt is the sense of Congress that—(1)both the United States and Taiwan have made significant strides since 1979 in bolstering their defense relationship;(2)the People’s Republic of China has dramatically increased the capability of its military forces since 1979;(3)the People’s Republic of China has in recent years increased the use of its military forces to harass and provoke Taiwan with the threat of overwhelming force; and(4)it is the policy of the United States to consider any effort to determine the future of Taiwan by anything other than peaceful means, including by boycotts or embargoes, a threat to the peace and security of the Western Pacific area, and of grave concern to the United States.102.Authorization for use of United States Armed Forces(a)In generalThe President is authorized to use the Armed Forces of the United States and take such other measures as the President determines to be necessary and appropriate in order to secure and protect Taiwan against—(1)a direct armed attack by the military forces of the People’s Republic of China against the military forces of Taiwan;(2)the taking of territory under the effective jurisdiction of Taiwan by the military forces of the People’s Republic of China; or(3)the endangering of the lives of members of the military forces of Taiwan or civilians within the effective jurisdiction of Taiwan in cases in which such members or civilians have been killed or are in imminent danger of being killed.(b)War Powers Resolution requirements(1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution (50 U.S.C. 1547(a)(1)), Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution (50 U.S.C. 1544(b)).(2)Applicability of other requirementsNothing in this Act may be construed to supersede any requirement of the War Powers Resolution (50 U.S.C. 1541 et seq.).(c)Sense of CongressIt is the sense of Congress that, at the earliest possible date after the date of the enactment of this Act, the President should release a public declaration that it is the policy of the United States to secure and protect Taiwan against any action of the People’s Republic of China described in paragraph (1), (2), or (3) of subsection (a). (d)Statement of policyIt is the policy of the United States to demand that the People’s Republic of China officially renounce the use or threat of military force in any attempt to unify with Taiwan.(e)Authorization period(1)In generalThe authorization for use of the Armed Forces under this section shall expire on the date that is 5 years after the date of the enactment of this Act. (2)Sense of congressIt is the sense of Congress that the authorization for use of the Armed Forces under this section should be reauthorized by a subsequent Act of Congress.IIOther matters201.Regional security dialogue to improve security relationships in the Western Pacific area(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State and the heads of other relevant Federal agencies, as appropriate, shall seek to convene, on an annual basis, a regional security dialogue with the Government of Taiwan and the governments of like-minded security partners to improve the security relationships among the United States and such countries in the Western Pacific area.(b)Matters To be includedThe regional security dialogue may consider matters relating to—(1)coordinating lower-level military-to-military dialogue; and(2)planning for potential military confrontation scenarios.202.United States-Taiwan bilateral trade agreementNot later than 180 days after the date of the enactment of this Act, the United States Trade Representative should seek to enter into negotiations with representatives from Taiwan to establish a bilateral trade agreement between the United States and Taiwan.203.United States-Taiwan combined military exercises and related actions(a)Combined military exercisesThe Secretary of Defense, in coordination with the heads of other relevant Federal agencies, should seek to carry out a program of combined military exercises between the United States, Taiwan, and, if feasible, other United States allies and partners to improve military coordination and relations with Taiwan.(b)Combined disaster relief exercisesThe Secretary of Defense, in coordination with the heads of other relevant Federal agencies, should engage with their counterparts in Taiwan to organize combined disaster and humanitarian relief exercises.(c)Taiwan Strait transits, freedom of navigation operations, and presence operationsThe Secretary of Defense should consider increasing transits through the Taiwan Strait, freedom of navigation operations in the Taiwan Strait, and presence operations in the Western Pacific by the United States Navy, including in conjunction with United States allies and partners.(d)Sense of CongressIt is the sense of Congress that Taiwan should dedicate additional domestic resources toward advancing its military readiness for purposes of defending Taiwan, including through—(1)steady increases in annual defense spending as a share of gross domestic product;(2)procurements of defense technologies that directly bolster Taiwan’s asymmetric defense capabilities;(3)reform of Taiwan’s military reserves, including increasing the length of training required and number of days required in service annually;(4)participation with United States Armed Forces in combined military exercises; and(5)further engagement with the United States on strengthening Taiwan’s cyber capabilities.204.Sense of Congress regarding United States support for defending TaiwanIt is the sense of Congress that—(1)given the security considerations posed by the People’s Republic of China, the Secretary of State should accelerate the approval of sales of defense articles and services to Taiwan for purposes of defending Taiwan; and(2)the Secretary of Defense should offer support to Taiwan by—(A)continuing to send United States military advisors to Taiwan for training purposes;(B)encouraging members of the United States Armed Forces to enroll in Taiwan’s National Defense University;(C)maintaining a significant United States naval presence within a close proximity to Taiwan; and(D)reestablishing the Taiwan Patrol Force under the direction of the United States Navy.205.High-level visits(a)Visit to Taiwan by President of the United StatesNot later than 1 year after the date of the enactment of this Act, the President or the Secretary of State (if designated by the President), with appropriate interagency consultation and participation, should arrange a meeting in Taiwan with the President of Taiwan.(b)Visit to the United States by President of TaiwanIt is the sense of Congress that the United States would benefit from a meeting in the United States between the President or the Secretary of State and the President of Taiwan.206.Sense of Congress regarding address to joint session of Congress by President of TaiwanIt is the sense of Congress that it would be beneficial for the United States and Taiwan to invite the President of Taiwan to address a joint session of Congress and subsequently participate in a roundtable discussion with members of Congress. 